Citation Nr: 0324734	
Decision Date: 09/24/03    Archive Date: 09/30/03

DOCKET NO.  01-05 416A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The veteran had active service from October 1974 to November 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.

As a preliminary matter, regardless of the RO's actions, the 
Board must address the question of new and material evidence 
in the first instance because the issue goes to the Board's 
jurisdiction to reach the underlying claim of service 
connection for schizophrenia and to adjudicate the claim de 
novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996) (applying 
an identical analysis to claims previously and finally 
denied, whether by the Board or the RO).

Only where the Board concludes that new and material evidence 
has been received does it have jurisdiction to consider the 
merits of the claim of service connection. Barnett; Hickson 
v. West, 11 Vet. App. 374, 377 (1998).

On appeal the veteran appears to raise the issue of 
entitlement to a permanent and total disability evaluation 
for nonservice connected pension purposes.  This issue, 
however, is not currently developed or certified for review.  
Accordingly, it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  In an unappealed March 2000 rating decision, the RO 
denied service connection for schizophrenia.

2.  Evidence received subsequent to the RO's March 2000 
rating decision denying service connection for schizophrenia 
includes evidence which is neither cumulative nor redundant 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.

3.  The medical evidence does not show that the veteran's 
preexisting schizophrenia increased in severity as a result 
of active service beyond its natural progression, if any.


CONCLUSIONS OF LAW

1.  The March 2000 RO denial of entitlement to service 
connection for schizophrenia is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2002).

2.  New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for schizophrenia.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (as in 
effect prior to August 29, 2001).   

3.  Schizophrenia clearly and unmistakably preexisted service 
and was not aggravated by active service. 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)).  However, the United States Court of Appeals 
for the Federal Circuit held in Kuzma v. Secretary of 
Veterans Affairs, No. 03-7032 (Fed. Cir. Aug. 25, 2003) that 
Section 3(a) of VCAA (codified at 38 U.S.C.A. § 5103(a)) does 
not apply retroactively, and overruled Karnas v. Derwinski, 1 
Vet. App. 308 (1991) and Holliday v. Principi, 14 Vet. App. 
280 (2001) to the extent they conflict with the Supreme 
Court's and the Federal Circuit Court's binding authority.  
The current claim to reopen was received in January 2000.

Factual Background

The veteran originally filed a claim for service connection 
for a psychiatric disorder in January 1977.

In an April 1977 rating decision, the RO denied service 
connection for a psychiatric disorder on the basis that the 
veteran had a pre-existing nervous condition that was not 
shown to have been aggravated by service.  The evidence of 
record at the time of that rating decision included service 
medical records which showed that the veteran had been 
treated for mental illness prior to induction and was 
diagnosed with an acute schizophrenic episode.  On entrance 
examination, treatment at a mental health medical center was 
noted.  The veteran had made an attempt to join the service 
in the fall of 1974 and was diagnosed as depressed.  He was 
asked to return for a re-evaluation in three months at which 
point he was accepted for induction.  The veteran did well 
for the first few months in the service, but in July 1975 he 
suffered an exacerbation of his nervous condition and was 
hospitalized.  He responded rapidly to treatment and after 
four weeks he no longer exhibited any signs of psychosis.  He 
was referred to a Medical Board which determined that the 
veteran was not fit for service duty and he was 
administratively discharged.  The diagnosis by the Medical 
Board was schizophrenia, undifferentiated type, resolved.  
Post-service, a private hospital summary dated from November 
to January 1977 showed that the veteran was treated and 
diagnosed with depressive neurosis.  In a March 1977 
statement, the veteran's mother noted the difficulty of the 
training the veteran received during service.  The veteran 
was notified of the RO's decision, as well as his appellate 
rights, in a May 1977 letter, but he did not file a timely 
appeal.  As such, that determination is final.  38 U.S.C.A. 
§ 7105.

In February 1978, the veteran filed a claim for nonservice-
connected pension benefits.  Evidence submitted at that time 
included private progress notes dated from November 1976 to 
January 1977 during the veteran's hospitalization.  In a 
separate January 1978 private psychological report, the 
veteran was diagnosed as borderline psychotic.  Also received 
were pre-service private mental health treatment reports 
dated in June 1974 which show that the veteran was treated 
for depression and schizophrenic reaction, acute.

The veteran underwent a VA psychiatric examination in April 
1978 in which he was diagnosed with schizophrenia, 
schizoaffective type in relative remission.

In January 2000, the veteran requested that his claim for 
service connection for a psychiatric disorder be reopened.  

Evidence received in support of the veteran's claim included 
a letter dated in December 1999 from R. B. Atkins, M.D., 
Medical Director at Mercy Network Central.  Dr. Atkins stated 
that he had reviewed the veteran's records and felt that 
military service greatly aggravated, and most likely 
precipitated, the veteran's first schizophrenic episode 
requiring hospitalization.  It was noted that the veteran had 
been seen at Mercy Network Central since 1995 for chronic 
schizophrenia and that he had an extensive history of mental 
illness involving many hospitalizations and constant 
monitoring.  

In a March 2000 rating decision, the RO again denied service 
connection for schizophrenia.  Notice of the determination, 
and the veteran's appellate rights, were issued on April 4, 
2000.  No appeal was taken, and the determination became 
final.  38 U.S.C.A. § 7105.

In a letter dated and received later in March 2000, Dr. 
Atkins stated that he had been treating the veteran for the 
past five years and that he had had an opportunity to review 
the veteran's past medical records, both military and private 
records.  During the course of the veteran's treatment and as 
a board certified psychiatrist and medical director of Mercy 
Network Central, Dr. Atkins had come to the conclusion that 
the veteran's mental illness was exacerbated by military 
service.  Dr. Atkins felt that it was at least as likely as 
not that the veteran's chronic schizophrenia was permanently 
aggravated by his military service.  It was stated that the 
veteran enlisted in the service with a known illness and 
secondary to the stressors of military service, rapidly 
decompensated to the point where he had to be medically 
discharged. 

The veteran underwent a VA examination in June 2000 in which 
the examiner noted that the claims file had been reviewed, 
and the veteran's psychiatric and military history were noted 
in detail.  The veteran was diagnosed with schizoaffective 
disorder, depressed type, in remission.  The examiner noted 
that the records indicate that the veteran had a psychotic 
episode in June 1974 in which he was described as religiously 
preoccupied, incoherent, illogical, and dazed and was 
diagnosed with acute schizophrenic reaction.  He also 
experienced bizarre behavior of rolling on the floor to spit 
up the devil.  He was treated with group therapy and Navane.  
The examiner opined that the veteran's schizoaffective 
disorder did not appear to be service-related.  It was stated 
that relapse was a natural course of this illness and could 
happen at times of stress.  The examiner felt that the 
veteran's illness was not permanently aggravated by his 
service experience and that relapses were an expected natural 
course of the illness.  

In the August 2000 rating decision on appeal, the RO appears 
to have reopened the claim, but continued to deny service 
connection for schizophrenia.  

Records from the Social Security Administration show that the 
veteran was determined to be disabled as of October 1980, due 
to schizophrenia, paranoid and other psychotic disorders, and 
affective disorders.  

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).

When determining whether a disability or disease was incurred 
in service, or preexisted service, a veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service. See 38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304.

For purposes of aggravation of a preexisting injury, such 
aggravation will be said to have occurred where there is an 
increase of disability during active military, naval or air 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease. 
See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Absent the filing of a timely appeal, a rating determination 
is final.  38 U.S.C.A. § 7105.  If, however, new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108.

Pursuant to 38 C.F.R. § 3.156(a) (as in effect prior to 
August 29, 2001), new and material evidence means evidence 
not previously submitted to agency decision-makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.

Thus, if the newly presented evidence is not "new," the 
claim to reopen fails on that basis and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
also is not "material," or, when considered by itself or in 
connection with evidence previously assembled, it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim, the claim to reopen fails on 
that basis and the inquiry ends.  38 C.F.R. § 3.156.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

At the time of the March 2000 RO denial, there was no 
credible evidence that the veteran's pre-existing 
schizophrenia was aggravated by service.  Additional evidence 
received subsequent to that determination include a March 
2000 statement from the veteran's private psychiatrist in 
which it was opined that the veteran's schizophrenia was at 
least as likely as not aggravated by his military service.  
Also, a June 2002 VA examiner opined that the veteran's 
schizophrenia did not appear to be service-related.  This 
evidence is clearly new in that it was not previously of 
record.  In addition, it obviously bears directly and 
substantially on the question before the Board, that is, 
whether the veteran's preexisting schizophrenia increased in 
severity as a result of active service.  This evidence is of 
such significance that, when considered in conjunction with 
the record as a whole, it must be considered in order to 
adjudicate the claim fairly.  The Board finds, accordingly, 
that the additional evidence, when considered in conjunction 
with the record as a whole, is new and material, warranting 
reopening of the claim for service connection for 
schizophrenia.

Having determined that new and material evidence sufficient 
to reopen a claim of entitlement to service connection for 
schizophrenia has been presented, and in light of the RO's de 
novo review in August 2000, the Board will now consider the 
merits of the appeal de novo in conjunction with the claim 
for service connection.

In the present case, the veteran's claims folder contains 
clear and unmistakable evidence establishing that the 
veteran's chronic schizophrenia preexisted active service.  
Such is demonstrated by the enlistment examination which 
indicated that the veteran had been treated for mental 
illness prior to induction.  The service medical records 
indicated that the veteran made an initial attempt to join 
the service in the fall of 1974 and was diagnosed as 
depressed.  He was asked to return for a re-evaluation in 
three months at which point he was accepted for induction.  
Pre-service mental health treatment reports dated in June 
1974 show that the veteran was treated for depression and an 
acute schizophrenic reaction.  Furthermore, the veteran's own 
accounts, as well as various medical statements, indicate 
that he had a psychiatric disability prior to entering 
service.
 
Having concluded that the veteran's schizophrenia preexisted 
service, the sole issue to be determined is whether that 
condition was aggravated by active duty.  In order to 
establish aggravation, the medical evidence must demonstrate 
an increase in the disability during service.  Moreover, 
aggravation is not established where there is a specific 
finding that the increase is due to the natural progress of 
the disease.

In this case, the veteran's private psychiatrist in March 
2000 stated that it was at least as likely as not that the 
veteran's chronic schizophrenia was permanently aggravated by 
his military service.  While noting treatment of the veteran 
for the past five years, as well as a review of past medical 
records, both military and private, it was stated that the 
opinion was based on the fact the veteran had to be medically 
discharged from service due to in-service decompensation.  
Significantly, however, the June 2000 VA examiner opined that 
the relapse was a natural course of this illness which could 
happen at times of stress, and that, as such, the veteran's 
schizoaffective disorder did not appear to have been 
permanently aggravated by his service experience.  The VA 
examiner's opinion was based on a thorough examination of the 
veteran as well as a review of the veteran's claims folder.  

The Board is most highly persuaded by the June 2000 VA 
examiner's opinion.  Although the private psychiatrist stated 
that the veteran's schizophrenia was permanently aggravated 
by stressors in service, he did not distinguish any 
difference in severity between psychiatric illness 
demonstrated prior to service, during service, or immediately 
after service.  In contrast, the objective clinical evidence 
of record establishes that the veteran's psychiatric 
disability required treatment, including hospitalization, 
prior to service, during service, and subsequent to service.  
On all occasions, he was consistently responsive to 
treatment.  

Having contemplated the entirety of the record, the Board 
finds that there is not an approximate balance of positive 
and negative evidence regarding the merits of the appellant's 
claim that would give rise to a reasonable doubt.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for schizophrenia.     


ORDER

As new and material evidence has been received to reopen a 
claim for service connection for schizophrenia, the appeal to 
this extent is granted.

Service connection for schizophrenia is denied.



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



